Title: To John Adams from William Lee, 17 January 1781
From: Lee, William
To: Adams, John



Bruxelles Jan. 17th. 1781
Dear Sir

I had the Honor of receiving your favor of the 1st. instant by Mr. Searle, who arriv’d here two daies ago and intends to pursue his Journey tomorrow. You will receive by this post from our friend here a full account of the Amn. News such as we have it here by the two vessels arriv’d at L’Orient from Phila., and at Bourdx. from Maryland, tho’ you must have more authentic intelligence in your own Letters.
For your amusement I send you a copy of a printed hand bill that was stuck up at the corners of the Streets and other public places in Phila.
It has been always my Idea that an open acknowlegement of the Independence of Ama. by the several powers of Europe wou’d greatly contribute to bringing about a Peace; on this principle I have strongly urged that their H. Mightinesses shou’d commence an immediate Treaty with America and on our part, it appears to me that we shou’d use all our address in forwarding the business; since otherwise, there may be War between, G.B. Hold. Russa. Swedn. and Denmark this year and a peace between them the next, leaving the War still to rage in Ama. We have no English Post, since the 2d. instant nor any later intelligence from thence.
The humours where you are, do not seem as yet to be sufficiently afloat, but we may suppose they will become somewhat warmer as the Spring Advances.
With the highest respect I have the Honor to remain Dear Sir Your most Obliged & Obedt. Servt.,

W. L.

